Title: To Thomas Jefferson from Lucy Ludwell Paradise, 21 August 1788
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas


          
            
              My Dear Sir
            
            August the 21st. 1788
          
          I am, before I begin the Subject of this Letter to beg of Your Excellency to keep Secret what I shall communicate to you. It concerns my Country, It concerns your Exellency to assist many persons, but the assistance is only your advice, and Protection. I am serious when I beg you to keep Secret from every person in the World what I am to beg of you. Before I begin, permit me to open my heart to you which is to Bless you and thank you for the active part you have taken in my unhappy affairs, and to pray of you when we shall be very far seperated from each other that you will never forgit me and my Daughter in protecting our Rights in Virginia. In the last Letter I wrote to Bergamo I tell them that you have acted like my dear deceased Father Mr. Ludwell. I tell them also you have saved my Life. Think my dear Sir what Service I can be of to you as a Woman in Italy. I say a Woman, because you may think I have no abilities and no Industry. I have the latter, when they are to serve you, and my Children, and Friends but to the subject of this Letter. It is then to acquaint your Excellency that by the late Bankrupcy of the French-King there is some friends of mine who say that it is not in their power to live here, and that if it was possible to get to speak to you at your own house they would call upon you. I told the person that, I beleived that would be easy any Morning about 7 O’Clock. My friend said it was to talk to you about going to America. Of course I recommende our State. He said, he had a very large sum of money which he would put into your hands to settle him in a handsome [man]ner in Virginia. He is serious. The Name of this Gentelman is Mr. de Fondate. He told me he should marry there, and settle, or he must Starve here. Will you my dear Sir permit this Gentleman to call upon you to talk with you some Morning Early? If you will, you will be serving him, and many other people. I will not trouble you to write a long Letter a few words will do. Yes he may come will be enough. I shall see him this morning, and, I know your answer will, if favourable, make him happy. I am always a thinking of you, and your great Goodness to me. If it was in my power to act as much as I think I am certain your Excellency would see that I was truly Grateful. Oh how happy should I be if you would let me know what I can serve you in, in Italy, and England. 1 should be happy to know your thoughts upon my last letter. I am Dear Sir Your Excellencies Grateful Humbl. Servant and Friend,
          
            
              Lucy Paradise
            
          
          
            P.S. If your Excellency has done with the list of the Debts she shall be obliged to him to inclose it in his answer.
          
        